Case 1:21-cv-00002-JB-C Document 17 Filed 05/13/21 Page 1 of 1                      PageID #: 52




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

CYNTHIA PERRY,                                   )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )
                                                   CIVIL ACTION NO. 1:21-00002-JB-C
                                                 )
CASH APP CORPORATION, et al.,                    )
                                                 )
                      Defendants.                )

                                              ORDER

       The Court sets Plaintiff’s Objection to Order of Dismissal (Doc. 10) for hearing before

District Judge Jeffrey U. Beaverstock in US Courthouse, Courtroom 4A, 155 St. Joseph Street,

Mobile, AL on May 26, 2021 at 2:30 p.m. (CST).

       The Clerk is directed to send notice by certified mail to the Plaintiff, Cynthia Perry.

       DONE and ORDERED this 13th day of May, 2021.

                                              /s/ JEFFREY U. BEAVERSTOCK
                                              UNITED STATES DISTRICT JUDGE




                                                 1
